Citation Nr: 1548172	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout with bone inflammation, claimed for both knees and the left ankle.

2.  Entitlement to service connection for bilateral knee degenerative joint disease.


REPRESENTATION

Veteran represented by:	Carl Pittman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This appeal is before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.

In November 2011, the Veteran testified during a Board hearing in Montgomery, Alabama before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In September 2012, the Board remanded the Veteran's appeal with instruction to complete all necessary notification and development, request relevant medical records and the appropriate authorizations from the Veteran, schedule the Veteran for VA examination for his claimed condition, and conduct any further necessary development.  The RO complied with these instructions, and a VA examination was conducted in May 2015.  The Board is therefore satisfied that the instructions in its remand of September 2012 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Gout with bone inflammation in both knees and the left ankle was neither incurred in nor related to service.

2.  Bilateral degenerative joint disease of the knees was neither incurred in nor related to service, nor did it arise within one year of separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout with bone inflammation, claimed for both knees and the left ankle, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for bilateral knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated November 2006.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant Social Security Administration records and private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his knee and ankle conditions in May 2015, with a follow-up opinion given in July 2015.  The Board finds that this examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination reports were based on examination of the Veteran by an examiner with appropriate expertise, with an opinion provided by an examiner who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in December 1976 the Veteran reported right knee pain and was diagnosed with mild chondromalacia.  He reported foot pain in November 1977.  No lower extremity abnormalities were noted at the Veteran's October 1978 separation examination, but in the accompanying report of medical history the Veteran reported a history of knee and foot trouble.  Specifically, the Veteran reported leg cramps after exertion and knee pain secondary to sports, currently asymptomatic.

Private treatment records include a September 1994 physical noting that the Veteran suffered gout in his ankles and knees.  Treatment records from April 1994 to May 2002 note that the Veteran had suffered from recurrent gout, and include December 2000, February 2001, and June 2001 treatment records for an episodes of gout.

VA treatment records reflect that the Veteran was treated for gout in September 2003.  He reported that he had suffered from gout for 9-10 years, suffering 8-10 episodes per year.  Gout typically presented as pain in the Veteran's great toe involving his knees.  At the time of treatment, he was suffering a gout attack in his right knee.  The Veteran again sought treatment for a gout episode in May 2005, again in his right knee.  In November 2005, he reported pain due to gout in his left knee and right heel.  In April 2006, his VA treating physician diagnosed him with gout and degenerative joint disease in both knees.  The Veteran again sought treatment for pain in his right knee in August 2006.  In October 2006, the Veteran sought treatment for pain and swelling in his left knee.

Private treatment records include a June 2006 record in which the Veteran reported a four year history of progressively worsening bilateral knee pain, right greater than left.  He reported a history of gouty arthritis, and occasional pain in both ankles and the toes of both feet.  September 2006 x-rays showed osteoarthritis in both knees.  In October 2006, he reported a worsening in the left knee and was diagnosed with gouty arthritis.  An October 2006 MRI of the left knee revealed advanced degenerative change throughout the joint, large join effusion with Baker's cyst, extensive tears involving the posterior aspect of both the medial and the lateral menisci, and small bone infarcts involving both femoral condyles and the proximal fibula.

VA treatment records indicate that in June 2007, the Veteran sought treatment for a gout flare-up in his left knee.  In May 2008 he sought treatment for a gout attack in his ankle.  In October and November of 2010, the Veteran sought medication for a gout attack in his knees.  Throughout this period and ongoing, the Veteran regularly sought treatment for arthritic pain in his ankles and knees.  There is no indication that his physicians referred to his conditions' etiology, except in September 2010, when the Veteran reported to his VA podiatrist a history of left ankle sprains while in the military.

At his November 2011 hearing, the Veteran reported that he was treated for pain and swelling in his knees five or six times while in service.  His ankle also began giving him trouble in service, though the Veteran was uncertain as to whether he sought treatment for his ankle specifically.  There was no specific accident or injury that gave rise to these conditions.  The Veteran stated that he sought treatment for these conditions from private physicians soon after he left the service.  His conditions worsened over the decades and he eventually had to retire because of them.

The Veteran underwent a VA examination in May 2015.  His claims file was not at that time made available to the examiner, so based on physical examination along the examiner diagnosed bilateral knee joint osteoarthritis and bilateral ankle osteoarthritis.  In July 2015, a second VA examiner reviewed the Veteran's claims file and the May 2015 examination report.  Based on this review, the examiner opined that it was less likely than not that the Veteran's conditions were incurred in or caused by the Veteran's service.  This opinion was based on the rationale that the Veteran's disorders had been well-documented since 1998, but there was no objective evidence that the Veteran developed his disorders in service or in the 20-year span between discharge and 1998.

The Board finds the July 2015 VA examiner's opinion highly probative.  The examiner noted that the lack of objective evidence of any chronic condition in service and the lack of any evidence of treatment for years after service.  Based on this, the examiner concluded that the Veteran's current conditions were unrelated to service.  The Board recognizes that the Veteran claims to have been treated for his conditions immediately following service and continuously ever since.  This statement is not credible, however, when compared to the Veteran's statements as reflected in his September 2003 VA treatment records, in which he stated that he had suffered gout for 9-10 years.  Since the Veteran has supplemented the record with more private treatment records, the earliest medical evidence of treatment for gout on record is dated April 1993, between 9 and 10 years before the September 2003 statement.  Because it is more consistent with the medical evidence of record, the Board finds the September 2003 statement more credible than the testimony given at the Veteran's November 2011 hearing.  For these reasons, the Board finds that the evidence weighs against a finding that gout with bone inflammation and degenerative joint disease of the knees and left ankle were incurred in or related to service, or that arthritis arose within one year of separation from service.  Service connection must therefore be denied.


ORDER

Service connection for gout with bone inflammation, claimed for both knees and the left ankle is denied.

Service connection for bilateral knee degenerative joint disease is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


